On petition for a rehearing.
Niblack, C. J.
The appellee has filed a petition for a rehearing in this case, alleging, amongst other things, as a reason in support of his petition, that the appeal, having once been dismissed, the cause was wrongfully reinstated in this court without notice to the appellee.
At the time the cause was reinstated, it was made to appear that notice of the motion to reinstate it had been given to the appellee. The order reinstating the cause is therefore an adjudicated matter, and we can not now, on a petition for a rehearing, go into the question as to whether notice of the motion to reinstate was in fact actually given to the appellee or not.
The other reasons assigned in support of the petition do not raise any new question material to the cause, and hence need not be discussed in detail here.
The petition for a rehearing is overruled.